Name: Commission Regulation (EEC) No 1663/93 of 29 June 1993 amending Regulation (EEC) No 3824/92 laying down the prices and amounts fixed in ecus to be amended as a result of monetary realignments
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  economic policy;  plant product;  agricultural policy;  Europe
 Date Published: nan

 No L 158/18 Official Journal of the European Communities 30 . 6 . 93 COMMISSION REGULATION (EEC) No 1663/93 of 29 June 1993 amending Regulation (EEC) No 3824/92 laying down the prices and amounts fixed in ecus to be amended as a result of monetary realignments 1.10 . Aid for the production of certain varieties of rice, as referred to in Article 8a of Regulation (EEC) No 1418/76, as last amended by Regula ­ tion (EEC) No 1544/93 Q. 1.11 . Aid to producers of paddy rice in Portugal as referred to in Article 1 (c) of Council Regulation (EEC) No 738/93 of 17 March 1993 amending the transitional measures governing common organization of the market as provided for by Regulation (EEC) No 3653/90 ("). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Articles 12 and 13 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3824/92 (2), as last amended by Regulation (EEC) No 1330/93 (3), esta ­ blishes the list of prices and amounts in ecus adjusted as a result of monetary realignments ; whereas an addition should be made to the list to take account of the aids introduced as part of the application in 1993 of common prices in Portugal and of the fixing of prices and asso ­ ciated measures for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, 0 OJ No 154, 25. 6. 1993, p. 5. O OJ No L 77, 31 . 3 . 1993, p. 1 . ; 2. in *8 . MILK AND MILK PRODUCTS', the following point is added after point 8.12 : '8.13. Aid to milk producers in Portugal as referred to in Article 2 of Council Regulation (EEC) No 739/93 of 17 March 1993 on application of the common price for milk powder in Portugal (***). HAS ADOPTED THIS REGULATION H OJ No L 77, 31 . 3 . 1993 , p. 4.' Article 1 The Annex to Regulation (EEC) No 3824/92 is hereby amended as follows : 1 . in ' 1 . CEREALS', the following points are added after point 1 .9 : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p. 29 . 0 OJ No L 132, 29. 5 . 1993, p. 113 .